WISS, Judge
(concurring in part and in the result):
The Court of Military Review held that the military judge erred in permitting Dr. Grant to testify as he did, 35 MJ 812, 819 (1992), but that appellant did not suffer any prejudice from that error. 35 MJ at 819. We granted review to consider the correctness of the holding of no prejudice. The majority agrees with the court below, and I join in that conclusion.
Then, however, the majority gratuitously visits the ungranted question whether the Court of Military Review was correct in its underlying holding in appellant’s favor that the testimony was improper. In footnote 2 of its opinion, the majority explains its willingness to do so, even though this Court has not been asked forthrightly to review the correctness of that ruling via a certification from the Judge Advocate General. See Art. 67(a) (2), Uniform Code of Military Justice, 10 USC § 867(a) (2) (1989).
Since we dispose of the granted issue concerning prejudice as we do, no possible “manifest injustice” could be worked by our declining to expand the ambit of our review in this way. See Arizona v. California, 460 U.S. 605, 618 n. 8, 103 S.Ct. 1382, 1391 n. 8, 75 L.Ed.2d 318 (1983) (under law of the case, court should decline to revisit prior legal ruling in a case unless prior decision was “clearly erroneous and would work a manifest injustice”). Generally, this “Court has ‘hesitated’ to use its review authority” concerning a holding by the Court of Military Review, the correctness of which has not been certified by the Judge Advocate General. United States v. Ravenel, 26 MJ 344, 350 n. 5 (CMA 1988), citing United States v. Sales, 22 MJ 305, 307 (CMA 1986); United States v. Jacintho, 21 MJ 356, 358 (CMA 1986); and United States v. Hogan, 20 MJ 71, 72 (CMA 1985). While this Court may have “the power to revisit prior decisions of [our] own or of a coordinate court” or of a subordinate court, “as a rule” we “should be loathe to do so[.]” See Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 2178, 100 L.Ed.2d 811 (1988). Accord United States v. Kaliski, 37 MJ 105, 110 (CMA 1993) (Wiss, J., concurring); United States v. Lopez, 35 MJ 35, 49 (CMA 1992) (Wiss, J., concurring in the result).
Accordingly, without deciding whether Dr. Grant’s testimony was admissible, I accept as the law of the case that it was not; and so, as to Part I of the majority opinion, I join only the first paragraph, which holds that the testimony did not unfairly prejudice appellant. 41 MJ at 137. Cf. United States v. Chapple, 36 MJ 410, 412 n. 2 (CMA 1993) (without deciding correctness of military *141judge’s ruling concerning consent to a search, this Court “accepted] as the law of the case the military judge’s determination that the lawfulness of the search rested on” commander’s “authority to authorize” the search).